 

 

 

UNITED STATES DISTRICT COURT) is tiie coun
for the JMISCONSAN Et |

EASTERN DISTRICT OF WISCONSIN AUG 13 201

 
 

 
 

In the Matter of the Search of

 

 

CF fan, pon bo an EY Pel a be
johen C. Drie Sr

 

Case Number: 1a mM &
A USPS Retail Ground parcel with tracking number 9534
6138 2188 9218 2950 24 addressed to “Loueena
Mcgowan, 171 S. Royal Ave #1, Fond du Lac, WI 54935.”

APPLICATION & AFFIDAVIT FOR SEARCH WARRANT

I, Matt Schmitz, a federal law enforcement officer, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

A USPS Retail Ground parcel with tracking number 9534 6138 2188 9218 2950 24 addressed to “Loueena
Mcgowan, 171 S. Royal Ave #1, Fond du Lac, WI 54935.”

currently located in the Eastern District of Wisconsin there is now concealed: Please see attached affidavit, which
is hereby incorporated by reference.

The basis for the search warrant under Fed. R. Crim. P. 41(c) is which is (check one or more):

Y evidence of a crime;

¥ contraband, fruits of a crime, or other items illegally possessed;

Q property designed for use, intended for use, or used in committing a crime;
Qa person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
Title 21, United States Code, Sections 841(a)(1) and 843(b).
The application is based on these facts:
v Continued on the attached sheet, which is incorporated by reference.

Q Delayed notice of days (give exact ending date if more than 30 days:
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
t

) is requested

 

     
    

 

i Ss ector

Applicapes si
Name and Title: _Matt Schmitz, U.S. Pd
Sworn to before me, and signed in my presence.

. , oO a,
Date Avgind 13 2019 Wm C - Donaabee

Judge’s signature

City and state: Green Bay, Wisconsin THE HONORABLE WILLIAM C. GRIESBACH
United States District Court Chief Judge
Name & Title of Judicial Officer

 

 

Case 1:19-mj-00720-WCG Filed 08/13/19 Page 1of4 Document 1
AFFIDAVIT
Matt Schmitz, United States Postal Inspector, being duly sworn, states the following information was developed
from his personal knowledge and from information furnished to him by other law enforcement agents and
professional contacts:
I. INTRODUCTION
1. Ihave been employed by the United States Postal Inspection Service for approximately 15 years and was
previously employed as a Police Officer with the City of Middleton (WI) and City of Janesville (WI) Police
Departments for a total of six years. As part of my duties as a Postal Inspector, I investigate the use of the U.
S. Mails to illegally send and receive controlled substances and drug trafficking instrumentalities. I have
participated in investigations which have resulted in the arrest of individuals who have received and distributed
controlled substances using the U.S. Mail, as well as the seizure of the illegal drugs and proceeds from the sale
of those illegal drugs. My training and experience includes identifying packages with characteristics indicative

of criminal activity, namely, the distribution of controlled substances.

Il, PARCEL TO BE SEARCHED

2. This affidavit is submitted in support of an application for a search warrant for a 12 inch by 9 inch by 4 inch
U.S. Postal Service Retail Ground parcel with tracking number 9534 6138 2188 9218 2950 24, mailed on
August 6, 2019, from Woodland, CA zip code 95695. This parcel bears handwritten addressee information.
The parcel is addressed to “Loueena Mcgowan, 171 S. Royal Ave #1, Fond du Lac, WI 54935.” The parcel
weighs approximately 2 pounds, 12.4 ounces, exhibits postage in the amount of $14.32, and is hereinafter
referred to as “SUBJECT PARCEL.”

Il. INVESTIGATION

3. On August 12, 2019, the Fond du Lac, WI Post Office told me they received a parcel addressed to 171 S. Royal
Ave #1 in Fond du Lac, WI (SUBJECT PARCEL) that exhibited an odor of marijuana. I directed the Fond du
Lac Post Office to send the SUBJECT PARCEL to me at the U.S. Postal Inspection Service office in Oneida, WI

for further investigation. On August 13, 2019, I received the SUBJECT PARCEL at the U.S. Postal Inspection

Case 1:19-mj-00720-WCG Filed 08/13/19 Page 2 of 4 Document 1
-2-
Service office in Oneida, WI and saw it exhibited tracking number 9534 6138 2188 9218 2950 24, was
addressed to “Loueena Mcgowan, 171 S. Royal Ave #1, Fond du Lac, WI 54935,” and exhibited an odor of
marijuana. As a law enforcement officer for approximately 19 years I have conducted and been involved in over
250 investigations involving the use and distribution of marijuana. Through these investigations I have learned
to recognize the odor and appearance of marijuana, marijuana products (edibles, wax, THC oil, etc) and

paraphernalia associated with marijuana use and distribution.

On August 13, 2019, I contacted Wisconsin State Trooper and K-9 Officer loan A Trofin who agreed to assist in
presenting the SUBJECT PARCEL to a dog sniff. Trooper Trofin is a trained handler of a certified drug
detection dog named “Cirus.” Trooper Trofin explained that Cirus is trained in detecting the presence of
marijuana, cocaine, heroin, and methamphetamine, and was last certified in detecting controlled substances in
May of 2019. Consistent with Trooper Trofin’s training, experience, and direction, I placed the SUBJECT
PARCEL among four other empty boxes in a line on the floor of the Oneida Post Office’s loading dock. The
other boxes were placed in a line spaced approximately 2-3 feet apart from each other and were of the same
general size and overall appearance to the SUBJECT PARCEL. Cirus examined the loading dock and Trooper
Trofin said Cirus alerted to the odor of controlled substances in a brown box. I identified the box Trooper Trofin
was referring to as the SUBJECT PARCEL. Cirus did not alert to the odor of controlled substances in any of the
other boxes. Following the dog sniff I retained custody of the SUBJECT PARCEL and currently have it secured

at the Postal Inspection Service office in Oneida, WI, in the Eastern District of Wisconsin.

Postal Regulation Sec. 274.31 of the United States Postal Service Administrative Support Manual states that
no one may detain mail sealed against inspection, except under the following condition: A Postal Inspector
acting diligently and without avoidable delay, upon reasonable suspicion, for a brief period of time, to assemble

evidence sufficient to satisfy the probable cause requirement for a search warrant issued by a Federal Court.

Case 1:19-mj-00720-WCG Filed 08/13/19 Page 3 of 4 Document 1
-3-
For these reasons, there is probable cause to believe the SUBJECT PARCEL contains controlled substances,
controlled substance paraphernalia, and/or proceeds or payment related to the sale of controlled substances. I
am seeking the issuance of a warrant to search this parcel, and the contents contained therein, for contraband
and evidence of a crime, namely, possession and possession with the intent to distribute controlled substances,
and use of the mails to commit a controlled substance felony, in violation of Title 21,

United States Code, Sections 841(a)(1), and 843(b).

 
 
 
 

Matt Sofmigg———___ SS

US. Postal Inspector

Subscribed and sworn to before me this } SH day of August, 2019.

We CG

The Honorable William C. Griesbach
United States District Court Chief Judge
Eastern District of Wisconsin

Case 1:19-mj-00720-WCG Filed 08/13/19 Page 4o0f4 Document 1
